PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/387,407
Filing Date: 21 Dec 2016
Appellant(s): TENTORIO et al.



__________________
Steven Jinks
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/2/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 9/4/2020 from which the appeal is taken have been modified by the Advisory Action dated 12/31/2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pidcock et al. 20030145604 (hereinafter Pidcock) in view of Pidcock et al. 20140190166 (hereinafter Pidcock 166) and Clemen 20140130501 and Bundt et al. 4749298. 

    PNG
    media_image2.png
    670
    901
    media_image2.png
    Greyscale

Regarding independent claim 1, Pidcock teaches:
A combustion chamber arrangement (22 double wall structure; Abstract and Fig. 2 and 5) comprising
an outer annular wall (27 Fig. 5) and an inner annular wall (labeled Fig. 5) spaced from the outer annular wall (labeled Fig. 5),
the inner annular wall comprising a plurality of tiles (para. 0037 states the inner wall 28 comprises main tiles 50 (plural) which is in regards to embodiment of Fig. 4, but para. 0046 also refers to main tiles 50 (plural) in discussing the embodiment of Fig. 5),
at least one of the tiles being secured to the outer annular wall (para. 0041 first sentence) through a mounting aperture in the at least one tile (labeled in Fig. 5) and a mounting aperture in the outer annular wall (labeled in Fig. 5), by at least one stud (35 stud, Fig. 5) and a cooperating nut (36 Fig. 5) with associated washer (labeled in Fig. 5),
the at least one stud comprising a head (labeled Fig. 5) and a threaded portion (34 threaded plug, Fig. 5) extending from the head,
the threaded portion of the at least one stud extending through the mounting aperture in the at least one tile (labeled Fig. 5) and the mounting aperture in the outer annular wall (labeled Fig. 5),
wherein the head comprising a plurality of spacers (rim 64 with cooling holes 65 (para. 0045 and Fig. 5) which results in portions of the rim separated by holes where the portions of the rim are interpreted as spacers) to space the head from an inner surface (labeled Fig. 5) of the at least one tile, the spacers being circumferentially 
the head, the threaded portion and the spacers of the at least one stud being integral (para. 0037 which states the threaded plug 34 can be either cast integrally with edge tile 52 or can be brazed to edge tile 52, and para. 0045 says the edge tile 52 also comprises a rim 64; this is interpreted as the head, threaded portion and spacers being integral since they are cast integrally or brazed together to be integral).
Pidcock does not teach wherein slots are provided along a flat surface of the washer and configured so as to allow coolant to flow through the mounting aperture in the outer annular wall, and wherein the at least one stud comprises a different material to the at least one tile and the at least one stud comprises a material with higher temperature capability than the material of the tile, and the at least one of the tiles comprises a recess with a side wall including a plurality of apertures, wherein the head is in the recess and the plurality of apertures are configured to provide cooling air directed toward the head. 
Pidcock 166 teaches a similar combustion chamber with tiles (Fig. 2) and teaches a threaded stud with a cooperating nut and washer (Abstract and shown in Fig. 4).  
Pidcock 166 teaches wherein slots (grooves 85A in Fig. 4) are provided along a flat surface (first surface 78 which abuts an outer surface of the third annular wall 50 per para. 0052 and shown in Fig. 2) of the washer (76A in Fig. 4) and configured so as to allow coolant (coolant D in Fig. 4) to flow through a mounting aperture in the outer 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the washer in the invention of Pidcock to include slots provided along a flat surface of the washer and configured so as to allow coolant to flow through a mounting aperture in the outer annular wall as taught by Pidcock 166 in order to cool the threaded studs to increase the working life of the inner wall. (Pidcock 166 Abstract)
Clemen teaches a combustion chamber of a gas turbine engine with tiles fastened to the combustion chamber outer walls. (para. 0001) Clemen teaches using a separate threaded bolt for fastening the tile since manufacturing the set screw integrated with the tile can involve a sub-structure which is material-intensive and prolongs the manufacturing process and makes it more costly since it involves an additional step. (para. 0008) Clemen teaches that since the set screw can be a separate threaded bolt, the bolt can be made of a different material from the tile which can prevent or minimize creep of the bolt material.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Pidcock in view of Pidcock 166  such that at least one stud comprises a different material to the at 
Bundt teaches a temperature resistant fastener for use in a high temperature environment such as for securing a liner in a gas turbine engine exhaust nozzle. (Title and col 1 lines 16-28) Bundt teaches the at least one of the tiles comprises a recess (dimple or depression 32 in Fig. 1 is interpreted as a recess; col 3 lines 33-35) with a side wall (labeled in annotated Fig. 1) including a plurality of apertures (plurality of cooling openings 34 in Fig. 1; col 3 lines 43-48), wherein the head is in the recess and the plurality of apertures are configured to provide cooling air directed toward the head (air flow arrows through cooling openings 34 are directed toward the head labeled in annotated Fig. 1 and as described in col 3 lines 43-48).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Pidcock in view of Pidcock 166 and Clemen to have the at least one of the tiles comprise a recess with a side wall including a plurality of apertures, wherein the head is in the recess and the plurality of apertures are configured to provide cooling air directed toward the head as taught by Bundt to thermally protect the fastener from the high temperature environment. (Bundt col 1 lines 57-60)
Regarding claim 3, Pidcock in view of Pidcock 166 and Clemen and Bundt teaches all that is claimed in claim 1 discussed above and Pidcock further teaches: wherein each tile of the plurality of tiles has a plurality of the at least one stud having a respective one of the  cooperating nut with associated washer, and each of the plurality of the at least one stud comprises a corresponding head and a corresponding threaded portion extending from the corresponding head, the corresponding threaded portion extending through a corresponding mounting aperture in each of the plurality of tiles and mounting aperture in the outer annular wall.
Pidcock teaches using a plurality of edge tiles 52 (which each include a plurality of the at least one stud with the head and the threaded portion and cooperating nut and washer as labeled in Fig. 5 above) to secure the main tiles 50 along axial edges and can also be used to secure the main tiles along the circumferential edges. (para. 0046) Pidcock also teaches corresponding mounting apertures in the plurality of tiles for each of the plurality of the at least one stud and corresponding mounting apertures in the outer annular wall.

Regarding claim 9, Pidcock in view of Pidcock 166 and Clemen and Bundt teaches all that is claimed in claim 1 discussed above and Pidcock further teaches: wherein two of the sides of each spacer extend radially with respect to the stud to define a plurality of radially extending passages. The sides of the portions of the rim 64 separated by holes 65 extend radially with respect to plug 34. Annotated Fig. 5 below shows a top view of the stud without the nut 36 and shows holes 65 spaced around the rim 64.

    PNG
    media_image3.png
    1070
    935
    media_image3.png
    Greyscale

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pidcock in view of Pidcock 166 and Clemen and Bundt as applied to claim 1 above, and further in view of Pidcock.

    PNG
    media_image4.png
    781
    678
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    1070
    935
    media_image5.png
    Greyscale

Regarding claim 4, Pidcock in view of Pidcock 166 and Clemen and Bundt teaches all that is claimed in claim 1 discussed above but does not teach as discussed so far wherein the head of the at least one stud locates in a corresponding recess in the tile and the plurality of spacers space the head from the inner surface of the recess of the tile.
Pidcock teaches in Fig. 4 wherein the head of the at least one stud locates in a corresponding recess (labeled Fig. 4) in the tile. Pidcock teaches “the foot portion 56 is arranged to seal against the outer wall 27.” (para. 0038).  By combining this embodiment with the embodiment of Fig. 5 which includes the rim with cooling holes, the rim portions interpreted as spacers would contact the inner surface of the recess of the tile while the holes 65 between the rim portions allow for cooling as discussed above in claim 1.
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Pidcock in view of Pidcock 166 and Clemen and Bundt to include the recess in the tile for sealing the tile against the outer wall (Pidcock para. 0038) while also providing an expansion gap (Pidcock para. 0040) to accommodate thermal expansion as taught by the Pidcock Figure 4 embodiment and to include the spacers (the rim portions between cooling holes) as already taught by Pidcock as discussed in claim 1.

    PNG
    media_image6.png
    673
    687
    media_image6.png
    Greyscale

Regarding claim 5, Pidcock in view of Pidcock 166 and Clemen and Bundt and further in view of Pidcock teaches all that is claimed in claim 4 discussed above but does not teach as discussed so far wherein the surface of the head of the stud remote from the threaded portion (34) is arranged flush with the inner surface of the tile.
Pidcock teaches the surface of the head of the stud remote from the threaded portion (34) is arranged flush with the inner surface of the tile as shown above in annotated Fig. 4.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to further modify the invention of Pidcock in view of Pidcock 166 and Clemen and Bundt and further in view of Pidcock to have the surface of the head flush with the inner surface of the tile as further taught by Pidcock Figure 4 for reasons discussed above in claim 4.

    PNG
    media_image7.png
    781
    678
    media_image7.png
    Greyscale

Regarding claim 6, Pidcock in view of Pidcock 166 and Clemen and Bundt and further in view of Pidcock teaches all that is claimed in claim 4 discussed above but does not teach as discussed so far wherein an outer surface of the recess of the tile abuts an inner surface of the outer annular wall.
Pidcock teaches an outer surface of the recess of the tile abuts an inner surface of the outer annular wall as shown above in annotated Fig. 4 and Pidcock teaches the foot portion 56 seals against the outer wall 27. (para. 0038) 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Pidcock in view of Pidcock 166 and Clemen and Bundt and further in view of Pidcock to have an outer surface of the recessed area abut an inner surface of the outer wall as further taught by Pidcock for reasons discussed above in claim 4.

    PNG
    media_image8.png
    1072
    774
    media_image8.png
    Greyscale


Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pidcock in view of Pidcock 166 and Summers 20140230440 and Bundt.
Regarding independent claim 10,  Pidcock teaches:
A combustion chamber arrangement (22 double wall structure; Abstract and Fig. 2 and 5) comprising
an outer annular wall (27 Fig. 5) and an inner annular wall (labeled Fig. 5) spaced from the outer annular wall (labeled Fig. 5),
the inner annular wall comprising a plurality of tiles (para. 0037 states the inner wall 28 comprises main tiles 50 (plural) which is in regards to embodiment of Fig. 4, but para. 0046 also refers to main tiles 50 (plural) in discussing the embodiment of Fig. 5),
at least one of the tiles being secured to the outer annular wall (para. 0041 first sentence) through a mounting aperture in the at least one tile (labeled in Fig. 5), and a mounting aperture in the outer annular wall (labeled in Fig. 5), by at least one stud (35 stud Fig. 5) and a cooperating nut (36 Fig. 5) with associated washer (labeled in Fig. 5) 
the at least one stud comprising a head (labeled Fig. 5) and a threaded portion (34 threaded plug Fig. 5) extending from the head,
the threaded portion of the at least one stud extending through the mounting aperture in the at least one tile (labeled Fig. 5) and the mounting aperture in the outer annular wall (labeled Fig. 5),
wherein the head comprises a plurality of spacers (rim 64 with cooling holes 65 (para. 0045 and Fig. 5) which results in portions of the rim separated by holes where the portions of the rim between the holes are interpreted as spacers) to space the head from an inner surface (labeled Fig. 5) of the at least one tile, the spacers being circumferentially spaced around the head of the stud (the rim is interpreted as extending circumferentially in Fig. 5), 
the head, the threaded portion and the spacers of the at least one stud being integral (para. 0037 which states the threaded plug 34 can be either cast integrally with edge tile 52 or can be brazed to edge tile 52, and para. 0045 says the edge tile 52 also comprises a rim 64; this is interpreted as the head, threaded portion and spacers being integral since they are cast integrally or brazed together to be integral).

there are five spacers,
a second spacer is angularly spaced apart from a first spacer by a first angle,
a third spacer is angularly spaced apart from the second spacer by a second angle,
a fourth spacer is angularly spaced apart from the third spacer by a third angle,
a fifth spacer is angularly spaced apart from the fourth spacer by a fourth angle and
the first spacer is angularly spaced apart from the fifth spacer by a fifth angle, and 
the at least one of the tiles comprises a recess with a side wall including a plurality of apertures, wherein the head is in the recess and the plurality of apertures are configured to provide cooling air directed toward the head.
Pidcock 166 teaches a similar combustion chamber with tiles (Fig. 2) and teaches a threaded stud with a cooperating nut and washer (Abstract and shown in Fig. 4).  
Pidcock 166 teaches wherein slots (grooves 85A in Fig. 4) are provided along a flat surface (first surface 78 which abuts an outer surface of the third annular wall 50 per para. 0052 and shown in Fig. 2) of the washer (76A in Fig. 4) and configured so as to allow coolant (coolant D in Fig. 4) to flow through a mounting aperture in the outer annular wall (referring to Fig. 4, para. 0055 teaches “In operation the grooves 85A in 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the washer in the invention of Pidcock to include slots provided along a flat surface of the washer and configured so as to allow coolant to flow through a mounting aperture in the outer annular wall as taught by Pidcock 166 in order to cool the threaded studs to increase the working life of the inner wall. (Pidcock 166 Abstract)
Summers teaches, in Fig. 2, a combustion chamber 15 with an outer wall 50 and an inner wall 52 (para. 0056) composed of tiles 52A and 52B with mounting studs 72 (para. 0058). Summers teaches a wall 90 (shown in Fig. 3-6) between the tiles 52A and 52B of inner wall 52 and the outer wall 50. Each wall 90 is spaced from and extends around a respective one of the fasteners 72 to form a chamber around the fastener and includes an inlet aperture 94 and an outlet 96. (para. 0062) The aperture and outlet allow a cooling flow into the chamber formed by the wall around the stud in different flow patterns depending on the arrangement of walls, openings and apertures. (para. 0066 -0067) Summers teaches these openings are diametrically opposite each other with respect to the axis Y of the associated stud 72 but that other angles could be used.
Summers also teaches the wall 90 may be made of a plurality of arcuate portions as well as non-arcuate portions and that the portions may be sides of a polygon and 
Annotated Fig. 5 above shows the portions of the rim between holes 65 and illustrates each spacer and the angles between the spacers are formed by the holes.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Pidcock in view of Pidcock 166 to include five spacers (portions of the wall) spaced apart from each other at suitable angles by appropriately placed coolant inlets and outlets as taught by Summers in order to have a pressure difference to provide a coolant flow around the stud to reduce thermally induced stresses in the stud. (Summers para. 0087, 0091)
Further, the Examiner additionally notes that "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
Bundt teaches a temperature resistant fastener for use in a high temperature environment such as for securing a liner in a gas turbine engine exhaust nozzle. (Title 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Pidcock in view of Pidcock 166 and Summers to have the at least one of the tiles comprise a recess with a side wall including a plurality of apertures, wherein the head is in the recess and the plurality of apertures are configured to provide cooling air directed toward the head as taught by Bundt to thermally protect the fastener from the high temperature environment. (Bundt col 1 lines 57-60)


Regarding claim 11, Pidcock in view of Pidcock 166 and Summers and Bundt teaches all that is claimed in claim 10 discussed above but does not teach as discussed so far wherein the first angle is greater than the second angle, the second angle is less than the third angle, the third angle is equal to the fourth angle, the fifth angle is less than the fourth angle and the first angle is greater than the fifth angle.
Summers teaches in Fig. 2 a combustion chamber 15 with an outer wall 50 and an inner wall 52 (para. 0056) composed of tiles 52A and 52B with mounting studs 72 
 Summers also teaches the wall 90 may be made of a plurality of arcuate portions as well as non-arcuate portions and that the portions may be sides of a polygon and other shapes which would include a pentagon. (para. 0068)  Summers also teaches in other embodiments that the apertures can be in the wall itself (Fig. 8 and Fig. 11, para. 0087) and there can be more than one outlet in the wall (Fig. 15, para. 0084, 0087). Summers says to choose an appropriate supply of coolant for the chamber and to choose an appropriate place for discharging the coolant so that there is a pressure difference to provide a flow of coolant through the chamber. (para. 0087)  Summers teaches that the inlet aperture and outlet openings can be diametrically opposite or other suitable angles may be used. (para. 0073, 0084) Summers also teaches the inlet and outlets 596 in Fig. 15 are arranged 90 degrees apart but that other suitable angles may be used. (para. 0084) The portions of the wall forming the chamber around the stud taught by Summers are interpreted as the spacers of the instant application. 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Pidcock in 
Further, the Examiner additionally notes that "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).

    PNG
    media_image9.png
    651
    881
    media_image9.png
    Greyscale

Regarding claim 12, Pidcock in view of Pidcock 166 and Summers and Bundt teaches all that is claimed in claim 10 discussed above but does not teach as discussed so far wherein a middle of the fourth spacer and a middle of the first angle are arranged diametrically opposite each other.
Summers teaches a middle of the fourth spacer and a middle of the first angle are arranged diametrically opposite each other as shown above in annotated Fig. 5.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Pidcock in view of Pidcock 166 and Summers and Bundt to arrange the fourth spacer diametrically opposite the first angle for reasons as discussed in claim 10 above.
Regarding claim 13, Pidcock in view of Pidcock 166 and Summers and Bundt teaches all that is claimed in claim 12 discussed above but does not teach as discussed so far wherein the middle of the fourth spacer and the middle of the first angle are arranged parallel to the axis of the annular outer wall. 
Summers teaches the middle of the fourth spacer and the middle of the first angle are arranged parallel to the axis of the annular outer wall as shown in annotated Fig. 5 above.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Pidcock in view of Pidcock 166 and Summers and Bundt to have the fourth spacer and the middle of the first angle arranged parallel to the axis of the annular outer wall for reasons as discussed in claim 10.
Regarding claim 14, Pidcock in view of Pidcock 166 and Summers and Bundt teaches all that is claimed in claim 12 discussed above but does not teach as discussed so far wherein the middle of the first angle is arranged axially upstream of the middle of the fourth spacer.
Summers teaches it is possible to arrange each wall 90 and the openings 96 and apertures 94 to direct the flow of coolant downstream or to arrange them to direct the flow upstream. (para. 0067) 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Pidcock in view of Pidcock 166 and Summers and Bundt to have the middle of the first angle arranged axially upstream of the middle of the fourth spacer to direct the flow either upstream or downstream as desired as taught by Summers for reasons as discussed in claim 10.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Pidcock in view of Pidcock 166 and Clemen and Bundt as applied to claim 1 above, and further in view of Summers.
 

    PNG
    media_image10.png
    651
    974
    media_image10.png
    Greyscale

Regarding claim 23, Pidcock in view of Pidcock 166 and Clemen and Bundt teaches all that is claimed in claim 1 discussed above but does not teach as discussed so far wherein there is an odd number of spacers and the middle of a spacer at a first radial side of the head and the middle of an angle between two adjacent spacers at a second opposite radial side of the head being arranged diametrically opposite each other.
Summers teaches in Fig. 2 a combustion chamber 15 with an outer wall 50 and an inner wall 52 (para. 0056) composed of tiles 52A and 52B with mounting studs 72 (para. 0058). Summers teaches a wall 90 (shown in Fig. 3-6) between the tiles 52A and 52B of inner wall 52 and the outer wall 50. Each wall 90 is spaced from and extends around a respective one of the fasteners 72 to form a chamber around the fastener and includes an inlet aperture 94 and an outlet 96. (para. 0062) The aperture and outlet allow a cooling flow into the chamber formed by the wall around the stud in different flow patterns depending on the arrangement of walls, openings and apertures. (para. 0066 -
Summers also teaches the wall 90 may be made of a plurality of arcuate portions as well as non-arcuate portions and that the portions may be sides of a polygon and other shapes which would include a pentagon. (para. 0068)  Summers also teaches in other embodiments that the apertures can be in the wall itself (Fig. 8 and Fig. 11, para. 0087) and there can be more than one outlet in the wall (Fig. 15, para. 0084, 0087). Summers says to choose an appropriate supply of coolant for the chamber and to choose an appropriate place for discharging the coolant so that there is a pressure difference to provide a flow of coolant through the chamber. (para. 0087)  Summers teaches that the inlet aperture and outlet openings can be diametrically opposite or other suitable angles may be used. (para. 0073, 0084) Summers also teaches the inlet and outlets 596 in Fig. 15 are arranged 90 degrees apart but that other suitable angles may be used. (para. 0084)
The portions of the wall forming the chamber around the stud taught by Summers are interpreted as the spacers of the instant application. In annotated Fig. 5 above, five spacers are shown (an odd number of spacers) where the fourth spacer is at the first radial side and the middle of the first angle (between adjacent first and second spacers) is at the second radial side which is diametrically opposite the first radial side.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Pidcock in view of Pidcock 166 and Clemen and Bundt to include the spacers (portions of the wall) arranged at suitable angles with appropriately placed coolant inlets and outlets as . 

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pidcock in view of Pidcock 166 and Clemen and Bundt as applied to claim 1 above and further in view of Burd 20160033129.
Regarding claim 25, Pidcock in view of Pidcock 166 and Clemen and Bundt teaches all that is claimed in claim 1 discussed above but does not teach as discussed so far wherein the at least one tile is manufactured by a method selected from the group consisting of casting and additive layer manufacturing, the at least one tile comprises a superalloy selected from the group consisting of a nickel based superalloy, a cobalt based superalloy and an iron based superalloy. 
Burd teaches an additive manufactured gas turbine engine combustor liner panel. (Title and Abstract). Burd teaches at least one tile (liner panels 72, 74) is manufactured by additive layer manufacturing and the at least one tile comprises a superalloy selected from the group consisting of a nickel based superalloy, a cobalt based superalloy and an iron based superalloy. (para. 0045 and 0058)
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to manufacture at least one tile of the 
Regarding claim 26, Pidcock in view of Pidcock 166 and Clemen and Bundt teaches all that is claimed in claim 1 discussed above but does not teach as discussed so far wherein the at least one stud is manufactured by additive layer manufacturing, the at least one stud comprises a superalloy selected from the group consisting of a nickel based superalloy, a cobalt based superalloy and an iron based superalloy.
Burd teaches an additive manufactured gas turbine engine combustor liner panel. (Title and Abstract). Burd teaches at least one tile (liner panels 72, 74) is manufactured by additive layer manufacturing and the at least one tile comprises a superalloy selected from the group consisting of a nickel based superalloy, a cobalt based superalloy and an iron based superalloy. (para. 0045 and 0058)  In addition, Burd teaches the additively manufactured support shells and liner panels permit that the studs 100 to be integrally formed (para. 0063) which is interpreted as the studs can also be additively manufactured of the alloys from the group consisting of a nickel based superalloy, a cobalt based superalloy and an iron based superalloy. 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to manufacture at least one stud of the 
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pidcock in view of Pidcock 166 and Clemen and Bundt and further in view of Burd to have at least one stud be non-integral with the liners since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). MPEP 2144.04 V C.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Rejection of claim 3 under 35 U.S.C. 112(b) has been withdrawn.

(2) Response to Argument
Appellant argues that the rejection of claim 1 is unreasonable because the proposed modification of Pidcock is contrary to the teachings of Pidcock which states that the edge tiles 52 may be made of a lower temperature capable and lower cost material than the larger main tiles 29A, 29B as recited in paragraph 0042.  
However, Appellant’s arguments are not persuasive. Claim 1 recites, inter alia, “the at least one stud comprises a different material to the at least one tile and the at 
Therefore, the rejection of claim 1 in the Office Action should be sustained.

Appellant also argues that the rejection of claim 1 is unreasonable because the rejection requires a modification that changes the principle of operation of the invention 

The rejection of claim 1 in the Office Action relies on the teaching of Clemen for the material of higher temperature capability to be used for the threaded plug to prevent or minimize creep of the bolt material in the invention of Pidcock which is not unreasonable. As discussed above, having the threaded plug be made of the higher temperature capable material does not mean the tile portion of the edge tile 52 cannot still be made of a lower temperature capable and lower cost material than the larger main tiles, and therefore, does not change the principle of operation of the invention of Pidcock as disclosed in para. 0042.
Therefore, the rejection of claim 1 should be sustained.

Appellant argues that claims 10 and 23 would not have been obvious over the combination of Pidcock and Summers because a principle aspect of the invention disclosed by Summers is that cooling apertures are not necessary in the region of the fasteners per para. 91.
Although Summers states there is no requirement to provide cooling apertures through the segments or tiles in the region of the fasteners, Summers also discloses several embodiments which show cooling apertures. Figures 9 and 11 show apertures 396 through tiles 52A/52B in the region of fastener 72 through which cooling flow G3 flows. Similarly in figure 12, cooling apertures 496 are provided through tiles 52A/52B. These embodiments are described in paragraphs 76, 77, and 81). Summers does 
Appellant further argues that one of the objectives of Pidcock is to minimize the amount of cooling fluid used and thus one skilled in the art, based on the teachings of Summers, would eliminate a cooling path around the studs of Pidcock. Examiner disagrees because as discussed above, Summers does not teach that cooling apertures in the region of the fasteners must be eliminated, Summers teaches that the cooling apertures may or may not be necessary in the region of the fasteners depending on the embodiment. In addition, Pidcock discloses it is preferable to have effusion cooling holes in the tile portion of the edge tile in paragraph 0014, and effusion cooling holes 46 are shown in edge tiles 52 in figures 4 and 5, with the effusion cooling holes also discussed in paragraphs 0036 and 0038.
Examiner disagrees with Appellant’s first and second conclusions when considering Pidcock and Summers in their entireties. Appellant’s first conclusion that in combining Pidcock and Summers, one of ordinary skill would not include allowing coolant to flow through the mounting aperture in the outer annular wall according to claim 10 is because Summers teaches that cooling flow around the fastener (the stud of claim 10) is unnecessary when providing enhanced cooling from the cooler side of the tile and because Summers teaches that there is no requirement to provide cooling 
Examiner disagrees with the second conclusion that Pidcock and Summers would not be combined by one of ordinary skill because their teachings are disparate. The rejection of claim 10 shows that Pidcock and Summers may be reasonably combined along with the other prior art named in the rejection by one of ordinary skill in the art and that their teachings are not disparate. Both Pidcock and Summers teach cooling flow around the fasteners is necessary to cool both the fastener and the tiles, and both Pidcock and Summers teach cooling apertures in the tile in the region of the fastener. Considered separately or as combined together, Pidcock and Summers do not teach away from allowing coolant to flow through the mounting aperture in the outer annular wall according to claim 10.
Therefore, the rejection of claim 10 should be sustained.
Appellant argues that the rejection of claim 23 is also unreasonable for reasons similar to those given regarding claim 10. Claim 23 depends from claim 1, however, 
Therefore, the rejection of claim 23 should be sustained.
Appellant did not separately argue dependent claims 3-9, 11-15 and 22-26 and thus they stand or fall with independent claims 1 and 10.
For the above reasons, it is believed that the rejections should be sustained.

Respectively submitted,
/A.J.H./Examiner, Art Unit 3741                                                                                                                                                                                                         
Conferees:

Todd Manahan
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741                                                                                                                                                                                                        


Logan Kraft
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant
appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires
payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),
unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in
effect on March 18, 2013.